Citation Nr: 0828285	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
November 1993.

This matter came to the Board of Veterans' Appeals (Board) 
from June 2004 and December 2004 rating decisions by 
Department of Veterans Affairs (VA) Regional Offices (RO).  
This matter was remanded in June 2007.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran testified at a hearing before the Board in July 
2007.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left hip disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A left shoulder disability is not currently shown.  

2.  A right shoulder disability was not manifested during 
service or for many years after service, nor is a right 
shoulder disability otherwise causally or etiologically 
related to service.




CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in March 2004 with regard to the issue of service 
connection for the left shoulder disability and in July 2004 
with regard to the issue of service connection for the right 
shoulder disability.  The March 2004 letter predated the June 
2004 rating decision which denied entitlement to service 
connection for the left shoulder disability, and the July 
2004 letter predated the December 2004 rating decision which 
denied entitlement to service connection for the right 
shoulder disability.  While these notices do not provide any 
information concerning the disability ratings and effective 
dates that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his shoulder disabilities, so it is not necessary 
to obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of shoulder 
disabilities in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service left shoulder 
disability, and the absence of any competent evidence of the 
claimed post-service right shoulder disability until nearly 
10 years after service, any current opinions provided at this 
point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (a finding of service connection may not be based on 
a resort to speculation or even remote possibility). 

The evidence of record contains the veteran's service medical 
records, post-service VA medical records, and post-service 
private medical records.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Left Shoulder Disability

Service medical records do not contain evidence of injury, 
treatment or diagnosis of a left shoulder disability.  

The Board notes that there has been no post-service diagnosis 
of a left shoulder disability.  As such, there is no evidence 
of record to support a finding that the veteran has a current 
left shoulder disability.  In the absence of proof of a 
present disability, there can be no valid claim for that 
disability.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).

Thus, service connection for a left shoulder disability is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 

Right Shoulder Disability

Service medical records do not contain evidence of injury, 
treatment or diagnosis of a right shoulder disability.  

VA outpatient treatment records dated in January 2003 reflect 
that the veteran was assessed with acute right shoulder pain.  
In September 2003, the veteran was diagnosed with right 
shoulder dislocation.  

Private medical records from Envision Open MRI dated in 
September 2003 reflect that the veteran underwent an MRI of 
the right shoulder.  MRI findings revealed mild tendinosis in 
the supraspinatus tendon associated with a very small partial 
bursal side tear at the insertion site of the tendon, a small 
partial articular side tear in the teres minor tendon, minor 
tendinosis in the subscapularis tendon, findings consistent 
with mild labral injury of the anterior/inferior glenoid 
labrum with blunting of the labrum and a small focus of 
signal abnormality, and mild degenerative hypertrophic 
changes in the acromioclavicular joint.  

VA outpatient treatment records dated in December 2003 
reflect an assessment of right shoulder instability.  In May 
2004, there was an assessment of diffuse right shoulder and 
right upper extremity symptoms.  

Private medical records from Dr. T.K.R. dated in June 2004 
reflect an assessment of a right shoulder labral tear.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for a right shoulder disability.

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
right shoulder disability is etiologically related to service 
or any incident therein.  Service medical records do not show 
a right shoulder injury. 

Moreover, a post-service diagnosis of a right shoulder 
disability was not rendered until 2003.  Thus, a diagnosis 
related to the right shoulder was not rendered until nearly 
10 years after separation from service.  Although the record 
presents valid findings of a current right shoulder 
disability, the span of time between the claimed injury and 
the medical documentation of a right shoulder disability is a 
significant factor that weighs against a claim of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  None of the aforementioned medical evidence suggest 
a link between the veteran's current right shoulder 
disability and service.  

While acknowledging the veteran's belief that his right 
shoulder disability is due to service, it is well established 
that as a layperson, the veteran is not considered capable of 
opining as to the nature or etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for a right shoulder disability is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to service connection for a left shoulder 
disability is not warranted.

Entitlement to service connection for a right shoulder 
disability is not warranted.  


REMAND

The veteran has claimed that he has submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a left hip disability from a May 2002 rating 
decision.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in part, that the VA's duty to notify a claimant seeking to 
reopen a claim previously denied includes advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and that the VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  It was further held that the VA 
must, in the context of a claim to reopen, look at the basis 
of the denial in the prior decision and to provide a notice 
letter to the appellant that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found to be 
insufficient in the previous denial.  The notification 
letters provided to the appellant issued in connection with 
the appellant's claim to reopen the previously denied claim 
for service connection for a left hip disability do not 
comply with the Kent ruling.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the appellant when further action on his part is 
required.

Accordingly, the case is REMANDED for the following action:

The RO should advise the appellant of what 
evidence would substantiate his request to 
reopen his claim for service connection 
for a left hip disability, last denied in 
a May 2002 rating decision.  Apart from 
other notice requirements applicable under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the RO should comply with the 
Court's guidance in Kent and advise the 
appellant of the evidence and information 
that is necessary to reopen the claim and 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for service 
connection.  In doing so, the RO should 
advise the appellant of the element or 
elements required to establish service 
connection that were found to be 
insufficient at the time of the previous 
denial. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


